3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2-21-2022 has been entered.
Claims 16-30 are pending.  Claim 19 remains withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement filed 21-2022 has been considered.  An initialed copy is enclosed.

Claim Objections
Claims 16-18 and 20-30 are objected to because of the following informalities:  Claim 16 recites “fragment crystallizable region (Fe)”, however the previous claim set identifies this as Fc.  It is believed that this is a typographical error as the aforementioned region is well known in the art as the “Fc” region.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20-30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons made of record.  
Applicant’s arguments, evidence and declaration have been considered but are not persuasive for reasons set forth below.  It is noted at the outset that the terms BAFF and BLyS in the claims represent the same molecule.  These are alternate terms for the same biological molecule in the art.
Applicant argues that the rationale for the subject rejection is based on the analysis of the claims as if the claims were drawn to a novel genus of compounds whereas the claims are drawn to the use of compounds that are known in the art, as understood by one of skill in the art and this analysis is in error.  The claims are not drawn to the antibodies that are known to the art, but a genus of all functional equivalents (i.e. anti-BAFF antibody, anti-APRIL antibody, BAFF binding domains, binding sites for BLyS and APRIL) as the claim uses functional claiming alone.  It is maintained that the statute does not merely apply to newly-invented genera, but whatever is claimed.  Written description of a genus agents applies equally to the genus of agents per se and their use in a method see In re Alonso 545 F.3d 1015, Fed Circuit 2008 in which the methods of use of an antibody were held for lack of written description of the genus of antibodies.  Methods of use of agents described by function alone is not special and is not excluded from the written description requirement see also University, Rochester v. G.D. Searle Co., 358 F.3d 916 (Fed. Cir. 2004).  Here, the specification describes a few known molecules that have the functional properties as claimed.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Here, there is no recited complete or partial structure or structure/function correlation that places the genus in the prior art or the specification at the time of filing. The premise that functional similarities are not enough to satisfy the written description requirement absent "an established correlation between the structure and the claimed function AbbVie Deutschland GmbH v. Janssen Biotech, Inc., 759 F.3d 1285, 1301–02 (Fed. Cir. 2014),."  Here, such a correlation is lacking in the art and in the specification. The term “antibody” (e.g. anti-BAFF antibody or anti-APRIL antibody) does not provide a correlation of structure with function because the generic recitation of “antibody” does not distinguish those that bind and inhibit from those that do not bind. The genus of antibodies is large and highly variant has been argued to be millions of billions for antibody binding fragments alone i.e. Fv’s (see Juno Therapeutics, Inc. v Kite Pharma, Inc. (Fed. Cir. 2021) and Lloyd (Protein Engineering, Design & Selection, 22(3):159-168, 2009) which teach that selection of libraries to a given antigen can give rise to several hundreds to thousands of different antibodies.  Miller et al (PNAS, 102(41):14759-64, 2005) teach from a starting population of 1011 independent antibodies after selection with specific antigen and sequencing 481 target-specific antibodies were selected and 100 different unique sequences were identified (page 14760, column 2, first paragraph).  The specification exemplifies a few known to the art and nothing more.  Thus the art does not recognize a structure-function correlation for a genus of functional antibodies from the representation of a few members.  Even given a known monoclonal antibody the ability to modify the antibody and provide for a binding equivalent is unpredictable.  It is well established that changes in the amino acid sequence of the variable region of an antibody create new antibodies with highly unpredictable binding characteristics.  See for example Kussie et al (Journal of Immunology, 152:146-152, 1994, Table I) which teaches that substitution of a single amino acid can totally ablate antigen binding.  As a further demonstration of the unpredictability of substitute or mutated antibodies, see Chen et al, (The EMBO Journal, 14(12):2784-2794, 1995).  The reference again teaches that the substitution of a single amino acid can totally ablate antigen binding (Figure 1), however, the reference additionally teaches that the same substitution in closely related antibodies can have opposite effects.  The authors compared the effects of identical substitution in related antibodies D16 and T15, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. Colman P. M. (Research in Immunology, 145:33-36, 1994; of record) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  The references are cited to establish the highly unpredictable nature of antibody engineering and modification of known antibodies, the lack of structure-function correlation of the generically claimed antibodies and the highly variant nature of the genus of binding antibodies used in the method as claimed. The question then remains since the specification does not provide for a representative number to support the genus of functional equivalents, does not have a correlation of structure and function disclosed or claimed as used in the method, does the art support this functionally claimed genus ?  Applicant’ argues the Axtell Declaration provides for evidence supporting the sufficiency of the written description as the genus of antibody inhibitor of BAFF or APRIL would be appreciated by the skilled artisan. Declarant states that the literature provided a significant amount of information on all of the claimed agents.  Declarant provides Exhibits 1 and 2 that show two different TACI-Fc fusion proteins were known in the art to support the claimed embodiment of “fusion proteins comprising binding sites for BlyS and APRIL fused to the constant region of immunoglobulin”.  This is not persuasive as the claims are not limited to TACI-Fc fusion proteins but fusion proteins with binding sites for each.  This encompasses bispecific antibodies and any other element that has a binding site for BlyS and APRIL.  As such the genus of fusion proteins is not supported by the evidence which discloses a single fusion protein TACI-Fc.  Declarant provides evidence for anti-BlyS and anti-APRIL antibodies from Exhibits 3-7.  Exhibits 4 and 6 disclose naturally occurring antibodies in pooled IVIG and commercially available polyclonal antibodies.  Busby et al (bioRxiv preprint first posted online May. 19, 2016; pages 1-26) teaches that problematically, however, polyclonal antibody lots are a limited resource, as each lot is raised from a different immunized animal. Each polyclonal batch consists of a highly complex population of individual antibody molecules, representing the unique response of that animal’s immune system. Some of these component antibody molecules will specifically target the epitope in question, but other molecules in this population may enrich for other non-target proteins. Different batches raised to the same target epitope will thus naturally differ in performance and must be validated before use. Critically, once exhausted, a polyclonal antibody lot cannot be reproduced (Lipman et al., 2005). The art specifically teaches that the production of polyclonal antiserum is variable and not readily reproducible. Campbell, A. Laboratory Techniques in Biochemistry and Molecular Biology, VoI 23, Chapter 1, 1991 see Chapter 1, page 3, column 2 section 1.2.1 teaches that:
"Polyclonal antiserum consists of a wide variety of antibody molecules of different
specificity and affinity (Fig. 1.1). Each time an animal is bled, it yields a different
'cocktail' of such antibodies as its immune response to the injected and environmental
antigen alters and B cell clones emerge and recede. The same animal can yield a highly
specific antiserum directed against the chosen antigen in one bleed and a poor
antiserum in another . The animal also has a limited lifespan and prior to the days of
Mab technology, the death of a single rabbit could cause major problems is a diagnostic
laboratory.
There is an additional inter-animal variability among animals which cannot readily
be inbred in the same way as small rodents can be inbred to yield pure strains with
matching histocompatibility antigens (Section 3.4). While large 'outbred' animals such
as rabbits, sheep and goats, can yield a large quantity of specific antibody, their
response to antigen is variable and it was often necessary to immunise up to 30 animals
to obtain a high-affinity antiserum."   
As such, the binding properties of polyclonal antibodies is unpredictable and cannot be reproduced.  Declarant provides Jagessar et al (Exhibit 3 describing antibodies against BlyS and April).  Jagessar et al describes a single anti-BlyS antibody (page 559, column 1, Belimumab which is the antibody disclosed by the specification.  Jagessar et al teaches that anti-April antibodies were provided by Human Genome Sciences, but does not describe these antibody and apparently only one was tested and used, a monoclonal antibody (see page 559, column 1) however no structure was provided.  Declarant provides Huard et al (Exhibit 5) as describing anti-APRIL antibodies.  Huard et al describes a single anti-mouse APRIL IgG1 Apophe).  Guadagnoli et at (Exhibit 7) provides for a description of two anti-human APRIL monoclonal antibodies.  As such, the evidence provided by declarant supports two polyclonal anti-BLyS antibodies, a single monoclonal anti-BAFF antibody and four anti-APRIL monoclonal antibodies to support a functionally diverse and structurally unrelated genus of antibodies claimed by function alone.  Given the evidence of the vast diversity of possible monoclonal antibodies, the structural diversity of antibodies to a single antigen from libraries of 1011 possibilities, these limited examples do not support the structural diverse genus.  Given the evidence of record establishing the lack of reproducibility of polyclonal antibodies along with the highly structurally diverse nature of monoclonal antibodies, it is found that the evidence provided by Declarant is insufficient to support that the art had possession of a representative number of structural divergent members to support the genus of functionally equivalent antibodies and binding sites/domains at the time of filing.   It is maintained that the claimed binding members lack written description for the genus as claimed.  Description of the genus is not present in the specification at the time of filing or provided by the art at the time of filing.
	Applicant argues that which is conventional or well known need not be described, however the record establishes that the genus of each of the claimed reagents is not known to the art and the few examples are not representative of a highly divergent genus of agents claimed by function alone.  
	For the foregoing reasons and all reasons previously made of record, the claims lack written description.
	
Status of the Claims
Claims 16-18 and 20-30 stand rejected.  Claim 19 is withdrawn from consideration.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645